Citation Nr: 0734674	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-36 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating in excess of 60 
percent for the service-connected residuals of prostate 
cancer associated with herbicide exposure.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected residuals 
of prostate cancer (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1962 to 
May 1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
RO.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2007.  

The issue of entitlement to TDIU rating is being remanded to 
the RO via the Appeal Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected prostate cancer is shown to be 
arrested following appropriate medical treatment.  

3.  The service-connected disability manifested urinary 
incontinence is not shown to require more than frequent 
urination or the wearing of absorbent materials which must be 
changed more than 4 times a day; findings of serious renal 
dysfunction are not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an increased schedular 
rating in excess of 60 percent for the service-connected 
residuals of prostate cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.7, 4.115a, including Diagnostic Code 7528 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In April 2005, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the March 2006 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the April 2005 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got," the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the September 2006 Statement of 
the Case (SOC). 

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a July 2006 letter.  Further, the 
Board's decision herein denies the claim for increased 
rating, so no effective date is being assigned.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran has not had a recent VA examination in regards to 
his service-connected residuals of prostate cancer.  However, 
the Board finds that after careful consideration of the 
veteran's VA treatment reports, his VA examination for TDIU 
in December 2005, and his testimony that the veteran's claim 
can be decided without prejudice to the veteran.  He also was 
afforded a hearing before the undersigned Veterans Law Judge 
in March 2007.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected disability of residuals of prostate 
cancer. 


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The service-connected residuals of prostate cancer was rated 
at a 100 percent as an active malignancy, from August 1, 2003 
until May 31, 2005, and a 60 percent disability rating was 
assigned beginning on June 1, 2005.  

The veteran testified during the recent that he voided 
frequently and had to change his absorbent materials 
sometimes 7 times a day.  

The veteran has been rated under Diagnostic Code 7528 which 
provides for an initial 100 percent rating for malignant 
neoplasms of the genitourinary system.  A Note to this 
provision indicates that following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e) 
of this chapter.  If there has been no local reoccurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2007).  

The residuals of voiding dysfunction, renal dysfunction, 
urinary frequency and obstructed voiding are rated under 38 
C.FR. § 4.115a.  The veteran is currently receiving the 
highest evaluation under voiding dysfunction, urinary 
frequency, and obstructed voiding since the 60 percent 
evaluation is warranted when voiding dysfunction may be rated 
as urine leakage, frequency, or obstructed voiding.  

A 60 percent evaluation is warranted where there is continual 
urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times a day.  

The veteran does not meet the criteria for a higher rating 
under 38 C.FR. § 4.115a based on renal dysfunction.  The 
Board notes that a 60 percent evaluation is warranted when 
renal dysfunction with constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101.   

An 80 percent evaluation is warranted when renal dysfunction 
with persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  

A 100 percent evaluation is warranted when renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8 mg%; or, markedly decreased function of kidney or 
other organ systems.   

However, the Board finds after a careful review of the 
veteran's treatment reports and testimony that he does not 
suffer from renal dysfunction that would warrant the 
assignment of a higher schedular rating.  

The Board finds in this case that the veteran is not entitled 
to a 100 percent schedular rating under the provisions of 
Diagnostic Code 7528 since his prostate cancer is in 
remission and is not manifested by local reoccurrence or 
metastasis.  

Therefore, based on the evidence above the Board accordingly 
finds that the veteran is not entitled to an increased rating 
in excess of 60 percent for the service-connected residuals 
of prostate cancer.  

In reaching this decision the Board has considered the 
applicability of the benefit-of-the-doubt rule.  However, in 
this case the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

An increased rating in excess of 60 percent for the service-
connected residuals of prostate cancer is denied.  



REMAND

The veteran testified that he can not work due to his 
service-connected residuals of prostate cancer because of his 
need urinate frequently.  

The veteran had a VA examination in December 2005, and the VA 
examiner opined that it would be unrealistic for the veteran 
to seek gainful employment.  However, the VA examiner also 
addressed nonservice-connected disability.  

Therefore, the Board finds that the veteran should undergo a 
VA examination to ascertain whether the service-connected 
residuals of prostate cancer is productive of incapacity as 
to be found to preclude the veteran from performing any form 
of substantially gainful employment consistent with his 
education and work background.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2005) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should also invite the 
veteran to submit all evidence in his possession that is not 
already of record, and ensure that its notice to the veteran 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent records not 
currently of record.  The veteran also 
should be informed that he may submit 
evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Then, the veteran should be scheduled 
for a VA examination to ascertain if the 
service-connected residuals of prostate 
cancer precludes him from performing all 
forms of substantially gainful 
employment.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether it is 
at least as likely as not that the 
service-connected residuals of prostate 
cancer is productive of an overall level 
incapacity as to prevent the veteran from 
performing any form of substantially 
gainful employment consistent with his 
educational and occupational experience.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of entitlement to a TDIU rating 
should be reviewed in light of all the 
evidence of record.  

4.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


